DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method for vehicle interaction for an autonomous vehicle, comprising: determining, by a vehicle system of the autonomous vehicle, in response to determining that a running route of the autonomous vehicle at a currently arriving intersection overlaps with a running route of an opposing vehicle at the currently arriving intersection, a party having a right of way at the currently arriving intersection from the autonomous vehicle and the opposing vehicle based on the running route of the autonomous vehicle and the running route of the opposing vehicle; and generating and transmitting, by the vehicle system of the autonomous vehicle, a prompt message based on a determining result of the right of way, the prompt message being used for prompting the party having the right of way to go first and a party having no right of way to give way; wherein the prompt message comprises a first prompt message for prompting the opposing vehicle to go first, and a second prompt message for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the prompt message based on the determining result of the right of way comprises: generating and transmitting, by the vehicle system of the autonomous vehicle, in response to determining that the autonomous vehicle has the right of way, the second prompt message for prompting the opposing vehicle to give way; wherein the autonomous vehicle is provided with a spot lamp, and the second prompt message comprises spot lamp projection information for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the second prompt message for prompting the opposing vehicle to give way comprises: determining, in response to determining that a number of opposing vehicles is greater than a preset threshold, a current interactive vehicle of the autonomous vehicle from the 2 4832-0172-8487.1opposing vehicles; and generating the spot lamp projection information for prompting the opposing vehicle to give way, and transmitting the spot lamp projection information to the spot lamp of the autonomous vehicle for projection in front of the interactive vehicle
Prior arts of record fail to disclose “A method for vehicle interaction for an autonomous vehicle, comprising: determining, by a vehicle system of the autonomous wherein the prompt message comprises a first prompt message for prompting the opposing vehicle to go first, and a second prompt message for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the prompt message based on the determining result of the right of way comprises: generating and transmitting, by the vehicle system of the autonomous vehicle, in response to determining that the autonomous vehicle has the right of way, the second prompt message for prompting the opposing vehicle to give way; wherein the autonomous vehicle is provided with a spot lamp, and the second prompt message comprises spot lamp projection information for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the second prompt message for prompting the opposing vehicle to give way comprises: determining, in response to determining that a number of opposing vehicles is greater than a preset threshold, a current interactive vehicle of the autonomous vehicle from the 2 4832-0172-8487.1opposing vehicles; and generating the spot lamp projection information for prompting the opposing vehicle to give way, and transmitting the spot lamp projection information to the spot lamp of the autonomous vehicle for projection in front of the interactive vehicle
Claims 2-4, 6-14 and 16 depend on and further limit of independent claim 1, therefore claims 2-4, 6-14 and 16 are considered allowable for the same reason.
Regarding claim 15, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 15 " An apparatus for vehicle interaction for an autonomous vehicle, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: determining by a vehicle system of the autonomous vehicle, in response to determining that a running route of the autonomous vehicle at a currently arriving intersection overlaps with a running route of an opposing vehicle at the currently arriving wherein the prompt message comprises a first prompt message for prompting the opposing vehicle to go first, and a second prompt message for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the prompt message based on the determining result of the right of way comprises: generating and transmitting, by the vehicle system of the autonomous vehicle, in response to determining that the autonomous vehicle has the right of way, the second prompt message for prompting the opposing vehicle to give way; 6 4832-0172-8487.1wherein the autonomous vehicle is provided with a spot lamp, and the second prompt message comprises spot lamp projection information for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the second prompt message for prompting the opposing vehicle to give way comprises: determining, in response to determining that a number of opposing vehicles is greater than a preset threshold, a current interactive vehicle of the autonomous vehicle from the opposing vehicles; and generating the spot lamp projection information for prompting the opposing vehicle to give way, and transmitting the spot lamp projection information to the spot lamp of the autonomous vehicle for projection in front of the interactive vehicle
Prior arts of record fail to disclose “An apparatus for vehicle interaction for an autonomous vehicle, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: determining by a vehicle system of the autonomous vehicle, in response to determining that a running route of the autonomous vehicle at a currently arriving intersection overlaps with a running route of an opposing vehicle at the currently arriving intersection, a party having a right of way at the currently arriving intersection from the autonomous vehicle and the opposing vehicle based on the running route of the autonomous vehicle and the running route of the opposing vehicle; and generating and transmitting, by the vehicle system of the autonomous vehicle, a prompt message based on a determining result of the right of way, the prompt message being used for prompting the party having the right of way to go first and a party having no right of way to give way; wherein the prompt message comprises a first prompt message for prompting the opposing vehicle to go first, and a second prompt message for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the prompt message based on the determining result of the right of way comprises: generating and transmitting, by the vehicle system of the autonomous vehicle, in response to determining that the autonomous vehicle has the right of way, the second prompt message for prompting the opposing vehicle to give way; 6 4832-0172-8487.1wherein the autonomous vehicle is provided with a spot lamp, and the second prompt message comprises spot lamp projection information for prompting the opposing vehicle to give way; and the generating and transmitting, by the vehicle system of the autonomous vehicle, the second prompt message for prompting the opposing vehicle to give way comprises: determining, in response to determining that a number of opposing vehicles is greater than a preset threshold, a current interactive vehicle of the autonomous vehicle from the opposing vehicles; and generating the spot lamp projection information for prompting the opposing vehicle to give way, and transmitting the spot lamp projection information to the spot lamp of the autonomous vehicle for projection in front of the interactive vehicle
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683